 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 
 
 
 
 
EXHIBIT 10.1
 
EXECUTIVE EMPLOYMENT AGREEMENT
WITH MARK LARAMIE DATED AUGUST 3, 2010
 
 

 
 
 

--------------------------------------------------------------------------------

 

SPICY PICKLE FRANCHISING, INC.
EXECUTIVE EMPLOYMENT AGREEMENT


This employment agreement (the “Agreement“) is made and entered into as of
August 3, 2010 (the “Effective Date”), by and between Spicy Pickle Franchising,
Inc., a Colorado corporation (the “Company“), and Mark Laramie, (the
“Executive“).  The Company and the Executive are sometimes collectively referred
to herein as the “Parties.”


RECITALS


A.   The Company desires to employ the Executive from the Effective Date until
expiration of the term of this Agreement, and Executive is willing to be
employed by Company during that period, on the terms and subject to the
conditions set forth in this Agreement.


B.  The Company and Executive desire to define in written the terms of said
employment.


Now therefore, in consideration of the mutual covenants and promises of the
Parties, and other good and valuable consideration, the Company and Executive
covenant and agree as follows:


1.    Duties


During the term of this Agreement, Executive will be employed by the Company to
serve as Chief Executive Officer of the Company. The Executive will devote such
amount of business time to the conduct of the business of the Company as may be
reasonably required to effectively discharge Executive's duties under this
Agreement and, subject to the supervision and direction of the Company's Board
of Directors (the “Board”), will perform those duties and have such authority
and powers as are customarily associated with the offices of a chief executive
officer of a company engaged in a business that is similar to the business of
the Company.  Such duties will be rendered at 90 Madison St., Suite 700, Denver,
CO 80206, and at such other place or places as the Company in good faith may
require, or as the interests, needs, business, and opportunities of the Company
will require or make advisable.


2.    Term of Employment


2.1    Definitions


For purposes of this Agreement the following terms have the following meanings:


(a)    “Termination for Cause” means termination by Company of Executive's
employment (i) by reason of Executive's willful dishonesty towards, fraud upon,
or deliberate injury or attempted injury to, the Company; (ii) by reason of
Executive's material breach of this Agreement; (iii) by reason of Executive's
gross negligence or intentional misconduct with respect to the performance of
Executive's duties under this Agreement; or (iv) by reason of conduct (including
conviction of or plea of nolo contendere to a felony) by Executive which has a
direct and material adverse effect on the Company or its reputation.


(b)    “Termination Other than For Cause” means termination by the Company of
Executive's employment by the Company for reasons other than those which
constitute Termination for Cause.


(c)    “Voluntary Termination” means termination by the Executive of the
Executive's employment with the Company, excluding termination by reason of
Executive's death as described in Section 2.5.


2.2    Basic Term


The term of employment (the “Term”) of Executive by the Company will commence on
the Effective Date and will extend until and including the period ending on
April 12, 2013 (the “Termination Date”). Company and Executive may only extend
the term of this Agreement by mutual written agreement.  Any continued
employment by Executive with the Company beyond the Termination Date without a
signed written agreement between the Parties shall be deemed as employment on an
at-will basis.
 
 
Employment Agreement
Page 1 of 8
 
 

--------------------------------------------------------------------------------

 
2.3    Termination for Cause


Termination for Cause may be effected by Company at any time during the term of
this Agreement and may be effected by written notification to Executive.  Upon
Termination for Cause, Executive is to be immediately paid all accrued salary,
incentive compensation to the extent earned, vested deferred compensation (other
than pension plan or profit sharing plan benefits, if any, which will be paid in
accordance with the applicable plan), and accrued vacation pay, all to the date
of termination, but Executive will not be paid any severance compensation.


2.4    Termination Other Than for Cause


Notwithstanding anything else in this Agreement, Company may effect a
Termination Other Than for Cause at any time upon giving notice to Executive of
such Termination Other Than for Cause. Upon any Termination Other Than for
Cause, Executive will immediately be paid all accrued salary, all incentive
compensation to the extent earned, severance compensation as provided in Section
4, vested deferred compensation (other than pension plan or profit sharing plan
benefits, if any, which will be paid in accordance with the applicable plan),
and accrued vacation pay, all to the date of termination.


2.5    Death


In the event of Executive's death during the Term of this Agreement, Executive's
employment is to be deemed to have terminated as of the last day of the month
during which Executive's death occurred, and (i) Company will pay to Executive's
estate accrued salary, incentive compensation to the extent earned, vested
deferred compensation (other than pension plan or profit sharing plan benefits,
if any, which will be paid in accordance with the applicable plan), and accrued
vacation pay, all to the date of termination; and (ii) Company will pay to
Executive’s estate all the Shares and Gross Up Shares, as defined below, (which
Shares and Gross Up Shares shall vest immediately upon death).


2.6    Voluntary Termination


In the event of a Voluntary Termination, Company will immediately pay to
Executive all accrued salary, all incentive compensation to the extent earned,
vested deferred compensation (other than pension plan or profit sharing plan
benefits, if any, which will be paid in accordance with the applicable plan),
and accrued vacation pay, all to the date of termination, but Executive will not
be paid any severance compensation.


3.    Salary, Benefits and Other Compensation


3.1    Base Salary


As payment for the services to be rendered by Executive as provided in Section 1
and subject to the terms and conditions of Section 2, Company agrees to pay to
Executive a “Base Salary,“ payable in accordance with the Company’s then current
payment schedule. The Base Salary payable to Executive under this Section will
be Two Hundred Twenty-Five Thousand and No/100’s Dollars (US$225,000.00) per
annum, provided the Board and Executive, acting reasonably and in good faith and
upon review of the financial status of the company six months from the Effective
Date, may choose to defer Fifty Thousand and No/100’s Dollars ($50,000.00) of
Executive’s Base Salary, without interest, for up to one year from the date of
deferral (“Deferred Salary”).


3.2    Equity


3.2.1 Shares.  The Company shall grant and issue to Executive Three Million
(3,000,000) shares of restricted common stock of the Company (the “Shares”) with
said Shares being issued and vesting as of the Effective Date.    


3.2.2 Options.  Executive will be granted options with a term of five years to
purchase up to Three Million (3,000,000) shares of restricted common stock of
the Company (the “Options”) as they vest at an exercise price equal to the
greater of (i) the fair market value of the common stock at the end of day on
the Effective Date; or (ii) at the price as required by applicable rules and
regulations, as determined by the Board. The Options, subject to
 
 
Employment Agreement
Page 2 of 8
 
 

--------------------------------------------------------------------------------

 
 
 
approval of the shareholders of the Company’s 2009 Employee Stock Option Plan
(the “Option Plan“), will be intended to qualify as incentive stock options
under section 422 of the Internal Revenue Code to the maximum extent permitted
under the applicable limitations. The Options will be subject to the terms and
conditions of the Option Plan and, if required by the Board, a stock option
agreement to be entered into between Executive and the Company in the standard
form approved by the Company.  Executive’s Options shall vest accordingly: (i)
1,000,000 Options shall vest on April 12, 2011; and (ii) 2,000,000 Options shall
vest on April 12, 2012.  Notwithstanding anything contained herein, should
Executive’s employment with the Company terminate for any reason prior to the
Options vesting, then those Options that have yet to vest at the time of
termination shall not vest and shall immediately be terminated, canceled and
returned to the Company.


3.2.3 Issuance to Family Trust.  All Shares shall be issued to the Mark and Kris
Laramie Revocable Trust or otherwise in accordance with the written directions
of the Executive.


3.2.4 Vesting Event. Provided Executive is still employed by the Company upon
the occurrence of a dissolution or liquidation of the Company, a merger or
consolidation in which the Company is not the surviving entity, or a sale of all
or substantially all of the assets or capital stock of the Company, all of the
Shares and Options shall vest immediately.


3.3    Benefit Plans


During the term of Executive's employment under this Agreement, the Executive is
to be eligible to participate in all employee benefit plans to the extent
maintained by the Company, including (without limitation) any life, disability,
health, accident and other insurance programs, paid vacations, and similar plans
or programs, subject in each case to the generally applicable terms and
conditions of the plan or program in question and to the determinations of any
committee administering such plan or program. On termination of the Executive
for any reason, the Executive will retain all of Executive's rights to benefits
that have vested under such plan, but the Executive's rights to participate in
those plans will cease on the Executive's termination unless the termination is
a Termination Other Than for Cause, in which case see Section 4 below.


3.4    Withholding of Taxes


The Executive understands that the services to be rendered by Executive under
this Agreement will cause the Executive to recognize taxable income, which is
considered under the Internal Revenue Code of 1986, as amended, and applicable
regulations thereunder as compensation income subject to the withholding of
income tax (and Social Security or other employment taxes). The Executive hereby
consents to the withholding of such taxes as are required by the Company.


3.5    Vacation


During the term of this Agreement, Executive will be entitled to four weeks paid
vacation time earned per year, but at no time shall Executive be permitted to
accrue more than 4 weeks of unused vacation.


3.6    Expenses


During the term of this Agreement, the Company will reimburse Executive for
Executive's reasonable out-of-pocket expenses incurred in connection with the
Company's business, including travel expenses, food, and lodging while away from
home, subject to such policies as the Company may from time to time reasonably
establish for its employees.


4.   Severance Compensation


4.1 Termination Other Than for Cause; Payment in Lieu of Notice


In the event Executive's employment is terminated in a Termination Other Than
for Cause, the Company will pay Executive as severance an amount equal to one
year of Executive's Base Salary plus any amounts of Deferred Salary to be paid
pro-rata over the course a year on the dates specified in Section 3.1 for
payment of Executive's Base
 
 
Employment Agreement
Page 3 of 8
 
 

--------------------------------------------------------------------------------

 
 
 
Salary.  In addition, in the event termination is a Termination Other Than for
Cause, if Executive actually elects continuation coverage to the extent
permitted and pursuant to the Consolidated Omnibus Budget Reconciliation Act of
1985, as amended ("COBRA") for Executive and Executive’s dependents (to the
extent Executive’s dependents were covered under Employer’s medical and dental
plans on Employer’s separation from service date) within the time period
required by COBRA, the Company shall provide, at no cost to Executive, coverage
for Executive and Executive’s dependents under COBRA with respect to medical,
dental and vision coverage provided by the Company to its employees until the
earliest of (a) the date Executive is no longer eligible to receive continuation
coverage pursuant to COBRA, (b) 12 months following separation from service with
the Company, or (c) the date Executive commences new employment offering health
insurance coverage regardless of whether Executive enrolls in such coverage.


4.2 Other Termination


In the event of a Voluntary Termination, Termination for Cause or Death,
Executive or Executive's estate will not be entitled to any severance pay.


5.    Confidentiality and Noncompetition


5.1    Confidentiality


Because of Executive's employment by the Company, Executive will have access to
trade secrets and confidential information about the Company, its products, its
customers, its franchisees, its methods of doing business and other confidential
information (the “Confidential Information”). This Confidential Information
includes, but is not limited to, marketing, solicitation and sales techniques
for prospective franchisees and customers, including scripted materials;
merchandise ordering and fulfillment procedures; recipes; the identities of
suppliers and supplier contacts and their relationships with the Company;
pricing, products, quality, shipping, customer service, and other information
about the products and services of suppliers to the Company; techniques for
recruiting, training, and motivating sales personnel, including scripted
materials; computer programs and systems relating to the Company’s business, and
other information relating to any Company Internet website; the Company’s
Operating Manual, operating procedures, and all bulletins and policies of the
Company; the concept and structure of the Company, including advertising,
promotion, sales and marketing tools and materials and other lead-generation
methods and techniques such as Internet marketing tools, and sales videos, and
all data relating thereto and to results achieved using any such methods and
techniques; the business plans, objectives, and projections of the Company; and
other information concerning the Company’s operations, including, but not
limited to, information concerning contractual and prospective business
relationships, financial data and records, marketing procedures, vendor lists,
information, and requirements, compilations of information, programming
strategies and techniques, methods of doing business, design systems, business
and marketing plans, and other documents and information that is used in the
operation, technology, and business dealings of the Company.  During and after
the termination of Executive's employment by the Company, Executive may not
directly or indirectly disclose or use any such Confidential Information;
provided, that Executive will not incur any liability for disclosure of
information which (a) is required in the course of Executive's employment by the
Company, (b) was permitted in writing by the Board, (c) is within the public
domain or comes within the public domain without any breach of this Agreement or
(d) was already known to Executive prior to employment with the Company.


5.2    Noncompetition


Per the exception provided in Colo. Revised Statute § 8-2-113(2)(d), which
exception the parties hereby acknowledge and stipulate is applicable here, and
in consideration of Executive's access to the Confidential Information,
Executive agrees that during the term of Executive’s employment and for a period
of one year after termination of Executive's employment, Executive will not,
directly or indirectly, compete with the business of the Company, as the
business of the Company may then be constituted, within 15 miles of any
restaurant location owned, operated or franchised by the Company. Executive
understands and agrees that direct competition means development, production,
promotion, or sale of products or services competitive with those of the
Company. Indirect competition means employment by any competitor or third party
providing products competing with the Company's products, for whom Executive
will perform the same or similar function as he performs for the Company.
Notwithstanding the foregoing, the scope of Executive’s current affiliation,
ownership, employment or other current
 
 
Employment Agreement
Page 4 of 8
 
 

--------------------------------------------------------------------------------

 
 
form of relationship with both FranExecs Consulting, LLC and Smiling Moose Deli,
Inc. shall not be construed in any way as a violation of this provision 5.2.


5.3   Non-solicitation


For a period of two years after termination of Executive's employment, Executive
will not induce or attempt to induce, directly or indirectly, any employee of
the Company to discontinue his or her employment with the Company for any
purpose, nor will Executive interfere with or attempt to interfere with,
directly or indirectly, any relationship in any way between the Company and its
franchisees, prospective franchisees, and suppliers for any purpose.


6.    Injunctive Relief


Executive recognizes that the breach of any of the covenants or obligations
contained in Section 5 may result in irreparable injury to the Company for which
there is not adequate remedy at law, and that injury and damages to the Company
resulting from a breach may be immeasurable.  Without limiting the rights or
remedies, both legal and equitable, available to the Company in the event of an
actual or threatened breach, the Company shall be entitled to seek and obtain a
temporary restraining order and/or a preliminary or permanent injunction against
the Company, without posting a bond or other security, which shall prevent his
engaging in any activities prohibited by Section 5, or to seek and obtain such
other relief against the Executive as may be required to specifically enforce
any of the covenants or obligations contained in Section 5.


7.    Assignment of Inventions


All processes, inventions, patents, copyrights, trademarks, service marks,
recipes, propriety products and methods, and other intangible rights
(collectively the “Inventions“) that may be conceived or developed by Executive,
either alone or with others, during the term of Executive's employment, whether
or not conceived or developed during Executive's working hours, and with respect
to which the equipment, supplies, facilities, or trade secret information of
Company was used, or that relate at the time of conception or reduction to
practice of the Invention to the business of the Company or to Company's actual
or demonstrably anticipated research and development, or that result from any
work performed by Executive for Company, will be the sole property of Company,
and Executive hereby assigns to the Company all of Executive's right, title and
interest in and to such Inventions. Executive must disclose to Company all
inventions conceived during the term of employment, whether or not the invention
constitutes property of Company under the terms of the preceding sentence, but
such disclosure will be received by Company in confidence. Executive must
execute all documents, including patent applications and assignments, required
by Company to establish Company's rights under this Section.


8.    Miscellaneous


8.1    Waiver


The waiver of any breach of any provision of this Agreement will not operate or
be construed as a waiver of any subsequent breach of the same or other provision
of this Agreement.


8.2    Entire Agreement; Modification


Except as otherwise provided in the Agreement and in any option agreement
entered into by the Parties, this Agreement represents the entire understanding
among the parties with respect to the subject matter of this Agreement, and this
Agreement supersedes any and all prior understandings, agreements, plans, and
negotiations, whether written or oral, with respect to the subject matter
hereof, including without limitation, any understandings, agreements, or
obligations respecting any past or future compensation, bonuses, reimbursements,
or other payments to Executive from the Company. All modifications to the
Agreement must be in writing and signed by the Party against whom enforcement of
such modification is sought.


8.3    Notice
 
 
Employment Agreement
Page 5 of 8
 
 

--------------------------------------------------------------------------------

 
All notices and other communications under this Agreement must be in writing and
must be given by personal delivery, facsimile, nationally recognized overnight
courier, such as Federal Express, or first class mail, certified or registered
with return receipt requested, and will be deemed to have been duly given upon
receipt if personally delivered, the day after shipping if by overnight courier,
three days after mailing if by first class mail or upon confirmation if by
facsimile, to the respective persons named below:


If to Company:            


Spicy Pickle Franchising, Inc.
90 Madison St., Suite 700
Denver, Colorado 80206
       Attn: General Counsel
       Fax: 303-297-1903


If to Executive:            
____________________
____________________
____________________
____________________
 
 
Any party may change such party's address for notices by notice duly given
pursuant to this Section.


8.4    Headings


The Section headings of this Agreement are intended for reference and may not by
themselves determine the construction or interpretation of this Agreement.


8.5    Governing Law and Venue


This Agreement shall be governed by the laws of the State of Colorado, without
regard to the conflicts of laws principles thereof.  The Parties hereby
irrevocably submit to the jurisdiction of the state and federal courts of
Colorado, and irrevocably agree that venue for any action or proceeding shall be
in the state and federal courts located in Denver County, Colorado.  Both
parties waive any objection to the jurisdiction of these courts or to venue in
the state and federal courts of Colorado.   


8.6    Survival of Company's Obligations


This Agreement will be binding on, and inure to the benefit of, the executors,
administrators, heirs, successors, and assigns of the parties; provided,
however, that except as expressly provided in this Agreement, this Agreement may
not be assigned either by Company or by Executive.


8.7    Counterparts


This Agreement may be executed in one or more counterparts, all of which taken
together will constitute one and the same Agreement.


8.8    Withholdings


All sums payable to Executive under this Agreement will be reduced by all
federal, state, local, and other withholdings and similar taxes and payments
required by applicable law.


8.9    Enforcement


If any portion of this Agreement is determined to be invalid or unenforceable,
that portion of this Agreement will be
 
 
Employment Agreement
Page 6 of 8
 
 

--------------------------------------------------------------------------------

 
 
adjusted, rather than voided, to achieve the intent of the parties under this
Agreement.


8.10    Indemnification


The Company agrees that it will indemnify and hold the Executive harmless to the
fullest extent permitted by applicable law from and against any loss, cost,
expense or liability resulting from or by reason of the fact of the Executive's
employment hereunder, whether as an officer, employee, agent, fiduciary,
director or other official of the Company, except to the extent of any expenses,
costs, judgments, fines or settlement amounts which result from conduct which is
determined by a court of competent jurisdiction to be negligent, knowingly
fraudulent or deliberately dishonest or to constitute some other type of willful
misconduct.




[Signatures are on the following page.]




 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employment Agreement
Page 7 of 8
 
 
 

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.
 

COMPANY     EXECUTIVE   Spicy Pickle Franchising, Inc.     Mark Laramie        
             
By:
   
 
 
Name:  Presley Reed
   
an individual
 
Its:  Chairman
   
 
 

 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
Employment Agreement
Page 8 of 8
 
 
 
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 